                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 19-3057 PA (AFMx)                                          Date     April 22, 2019
 Title            Egal Shahbaz v. Home Depot, Inc., et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                             Not Reported                           N/A
                Deputy Clerk                              Court Reporter                       Tape No.
                Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:
                             None                                                 None
 Proceedings:                 IN CHAMBERS - COURT ORDER

        Before the Court is a Notice of Removal filed by defendants Home Depot, Inc. and Home Depot
USA, Inc. (“Defendants”) on April 19, 2019. (Docket No. 1.) Defendants assert that the Court has
jurisdiction over the action brought against them by plaintiff Egal Shahbaz (“Plaintiff”) on the basis of
federal question jurisdiction. (Id. ¶¶ 3-4.) See 28 U.S.C. § 1331.

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life Ins. Co., 511
U.S. 375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391 (1994). A suit filed in state court may be
removed to federal court if the federal court would have had original jurisdiction over the suit. 28
U.S.C. § 1441(a). A removed action must be remanded to state court if the federal court lacks subject
matter jurisdiction. 28 U.S.C. § 1447(c). “The burden of establishing federal jurisdiction is on the party
seeking removal, and the removal statute is strictly construed against removal jurisdiction.” Prize Frize,
Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261, 1265 (9th Cir. 1999). “Federal jurisdiction must be rejected if
there is any doubt as to the right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566
(9th Cir. 1992).

        Under 28 U.S.C. § 1331, this Court has original jurisdiction over civil actions “arising under”
federal law. Removal based on § 1331 is governed by the “well-pleaded complaint” rule. Caterpillar,
Inc. v. Williams, 482 U.S. 386, 392, 107 S. Ct. 2425, 2429, 96 L. Ed. 2d 318 (1987). Under the rule,
“federal jurisdiction exists only when a federal question is presented on the face of plaintiff’s properly
pleaded complaint.” Id. at 392, 107 S. Ct. at 2429, 96 L. Ed. 2d 318. If the complaint does not specify
whether a claim is based on federal or state law, it is a claim “arising under” federal law only if it is
“clear” that it raises a federal question. Duncan v. Stuetzle, 76 F.3d 1480, 1485 (9th Cir. 1996). Thus,
plaintiff is generally the “master of the claim.” Caterpillar, 482 U.S. at 392, 107 S. Ct. at 2429, 96 L.
Ed. 2d 318. There is no federal question jurisdiction simply because there is a federal defense to the
claim. Id. at 392, 107 S. Ct. at 2429, 96 L. Ed. 2d 318. The only exception to this rule is where a
plaintiff’s federal claim has been disguised by “artful pleading,” such as where the only claim is a federal



CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                                                                                                          JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 19-3057 PA (AFMx)                                           Date    April 22, 2019
 Title          Egal Shahbaz v. Home Depot, Inc., et al.

one or is a state claim preempted by federal law. Sullivan v. First Affiliated Sec., Inc., 813 F.2d 1368,
1372 (9th Cir. 1987).

          Here, Defendants contend that the Court has federal question jurisdiction because “it appears
from the Complaint that Plaintiff has filed a civil rights action, and his claims are founded on a claim or
right arising under the laws of the United States.” (Notice of Removal ¶ 3.) Defendants assert that
“[m]ore specifically, it appears from the Complaint that this is a civil rights action alleging violations of
the Americans with Disabilities Act, 42 U.S.C. § 12182 et seq. (Complaint ¶ 10) (‘The foregoing
constitutes a violation of 42 U.S.C. § 12182(b)(2)(A(iv), 28 C.F.R. § 36.304(b)(18), Americans with
Disabilities Act of 1990 Standards of Accessible Design sections 4.1.2, 4.6.1 et seq., and A4.6.2 et
seq. . . .); (Complaint ¶ 18) (same).” (Notice of Removal ¶ 4.)

        The complaint contains only state-law causes of action for violations of California Civil Code
sections 51, 54, and 54.1. (See Notice of Removal Ex. A.) Contrary to Defendants’ assertions,
Plaintiff’s references to the ADA do not attempt to allege claims under the ADA but instead only
support Plaintiff’s state-law claims. See Cal. Civ. Code §§ 51(f), 54(c), 54.1(d) (providing that a
violation of the ADA also constitutes a violation of these statutes); see also Shelley’s Total Body Works
v. City of Auburn, No. C07-126P, 2007 WL 765205, at *2 (W.D. Wash. Mar. 9, 2007) (“Federal courts
have repeatedly held that vague, ambiguous, or passing references to federal law in a complaint are not
sufficient to support removal based on federal question jurisdiction.” (collecting cases)). Plaintiff’s
complaint does not purport to assert federal claims, and it is not “clear” that Plaintiff attempts to assert a
federal claim with either of the complaint’s causes of action. See Duncan, 76 F.3d at 1485.

        For the foregoing reasons, Defendants have failed to satisfy their burden of showing that federal
question jurisdiction exists. Accordingly, the Court remands this action to Los Angeles County Superior
Court, case no. 19STLC01602, for lack of subject matter jurisdiction. See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                    Page 2 of 2
